In the United States Court of Federal Claims
                                      No. 12-175
                              (Filed: November 17, 2014)

                                         )
KING, et al.,                            )
                                         )
                Plaintiffs,              )
                                         )
v.                                       )
                                         )
THE UNITED STATES,                       )
                                         )
                Defendant.               )
                                         )
                                         )


                                        ORDER

FIRESTONE, Judge.

      During the oral argument on the parties’ cross-motions for summary judgment
scheduled for Tuesday, November, 18, 2014 at 2:00 p.m. eastern time, the court will
address the issues raised in the parties’ briefs in the following order:

       1. Whether the government is bound by the testimony of its 30(b)(6)
          witness. In that connection, the parties should be prepared to discuss
          the Department of Justice’s role in litigation on behalf of the federal
          government and its authority to define the legal position of the United
          States. The parties are asked to identify cases, if any, in which the
          Department of Justice took a legal position in litigation that was
          contrary to the position of its client agency.

       2. Assuming that that the government is not bound by Ms. Copeland’s
          30(b)(6) testimony, whether the nature of plaintiffs’ work qualifies them
          as exempt under the learned professional exemption, the administrative
          exemption, and/or the executive exemption under the FLSA.


                                             1
3. Whether the plaintiffs seeking compensation for caring for canines
   during off-duty hours have the same FLSA classification as the other
   CDIs. In that connection, the parties should be prepared to discuss the
   employment responsibilities of the CDIs at the canine academies in
   relation to any potentially applicable FLSA exemption. Assuming the
   court finds that the plaintiffs seeking compensation for home canine
   care are properly classified as FLSA non-exempt, the parties should be
   prepared to discuss their arguments regarding the applicable statute of
   limitations and whether the claim for uncompensated canine care relates
   back to the original complaint.


IT IS SO ORDERED.



                                                s/Nancy B. Firestone
                                                NANCY B. FIRESTONE
                                                Judge




                                    2